        Case 1:19-cr-10345-DPW Document 43-1 Filed 11/06/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )      Criminal No. 19-cr-10345-DPW
                                              )
DANA A. PULLMAN, and                          )
ANNE M. LYNCH,                                )
                                              )
                        Defendants            )

                               ORDER OF EXCLUDABLE DELAY

BOAL, D.J.

       Upon consideration of the parties’ assented-to motion seeking an order of excludable delay,

the Court finds:

           1. Exclusion of time from the date of the Initial Status Conference, November 5, 2019,

through and including the Interim Status Conference date, January 14, 2020, allows “the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence,” specifically, this exclusion of time allows the defendants to review discovery, file

pretrial motions, and prepare for trial. See 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv).

           2.        The ends of justice served by excluding this time period outweigh the public

and defendant’s interest in a speedy trial.

          Accordingly, the Court grants the parties’ assented-to motion and ORDERS that,

pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(iv), the period from November 5, 2019, through

and including January 14, 2020, is excluded from the speedy trial clock.


                                                     ______________________________
                                                     HON. JENNIFER C. BOAL
                                                     U.S. MAGISTRATE JUDGE
